  Case 6:19-cv-00035-C Document 22 Filed 11/16/20                      Page 1 of 1 PageID 1108



                         IN THE LINITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  SAN ANGELO DIVISION

STEVEN K.,I                                         )
                                                    )
                       Plaintifl                    )
                                                    )
                                                    )
                                                    )
ANDREW M. SAUL,                                     )
Commissioner of Social Security,                    )
                                                    )
                       Delendant.                   )    Civil Action No.     6:      l9-CV-0035-C-BU

                                                 ORDER

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that the hearing decision should be reversed

and that this matter should be remanded for further administrative proceedings.2

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore QRDERED that the Findings, conclusions, and Recommendation

are hereby   ADoPTED     as the   findings and conclusions of the court. For the reasons stated

therein, the hearing decision is REVERSED and this civil action is REMANDED for further


"'"'::;;;          ";:":,
                                  u'         or November, 2   0
                                       ^ay




                                                  SAM R.          MINGS
                                                  SENIOR            D STAT                ISTzuCT JUDGE

                                                                                  I
        lTo  protect privacy concems ofplaintiffs in social security cases,   t       undersigned identifies the
Plaintiffonly by first name and last initial.
        2
          The parties have failed to file objections to the Magistrate Judge's Report and Recommendation
and the time to do so has now expired.
